United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE AIR FORCE, TINKER )
AIR FORCE BASE, OK, Employer
)
__________________________________________ )
M.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1098
Issued: October 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 28, 2016 appellant filed a timely appeal from a January 25, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between the last merit decision of June 29, 2015 to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board on appeal. On June 15, 2010 appellant,
then a 63-year-old electronic worker, filed an occupational disease claim (Form CA-2) alleging
bilateral hearing loss as a result of noise exposure from her federal employment.
By decision dated September 5, 2012,2 the Board found that OWCP had failed to
properly develop the claim as it had not secured adequate workplace evidence regarding
appellant’s duration and levels of exposure to hazardous noise from the employing
establishment.
The Board further found that Dr. Gregg S. Govett, a Board-certified
otolaryngologist serving as the second opinion physician, was not provided with an accurate and
complete statement of accepted facts (SOAF) as the factual evidence was incomplete as to
specific levels and duration of noise exposure during appellant’s federal employment. The case
was remanded. Following development of the case record on remand, by decision dated
January 9, 2014, OWCP denied appellant’s hearing loss claim as the medical evidence failed to
support that her hearing loss was causally related to workplace noise exposure.
On July 2, 2014 appellant again filed an appeal before the Board. By decision dated
December 10, 2014,3 the Board set aside the January 9, 2014 decision finding that OWCP had
again failed to properly develop the claim. The Board noted that Dr. Govett’s reports did not
adequately address the issue of causation and remanded the case for appellant to be referred to an
appropriate second opinion physician. The Board also remanded for OWCP to request that the
employing establishment submit additional information pertaining to appellant’s noise level
exposure. The facts and circumstances from the prior decisions and orders are incorporated
herein by reference.
On remand, OWCP referred appellant to Dr. Richard B. Dawson, a Board-certified
otolaryngologist, for a second opinion evaluation on April 8, 2015. It prepared a SOAF
addressing appellant’s federal work duties and the types of employment-related noise exposure.
An audiogram was completed on April 8, 2015 which revealed the following decibel (dB) losses
at 500, 1,000, 2,000, and 3,000 hertz (Hz): 15, 15, 30, and 20 for the right ear and 15, 15, 20,
and 25 for the left ear. Dr. Dawson diagnosed bilateral high-tone sensorineural hearing loss
which he opined was due to noise exposure encountered in appellant’s federal civilian
employment and in excess of what would normally be predicated on the basis of presbycusis. He
reported that in accordance with the sixth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment4 (A.M.A., Guides), calculation of monaural and
binaural impairment revealed no reportable hearing loss. Hearing aids were not authorized.
On June 10, 2015 OWCP referred the case file along with Dr. Dawson’s report, to
Dr. Michael M. Katz, a Board-certified orthopedic surgeon and an OWCP district medical

2

Docket No.12-733 (issued September 5, 2012).

3

Docket No. 14-1570 (issued December 10, 2014).

4

A.M.A., Guides (6th ed. 2009).

2

adviser to determine the extent of appellant’s permanent partial impairment and date of
maximum medical improvement (MMI).
In a June 11, 2015 report, Dr. Katz reviewed Dr. Dawson’s report and agreed that
appellant’s bilateral sensorineural hearing loss was due to occupational noise exposure. He
applied the April 8, 2015 audiometric data to OWCP’s standard for evaluating hearing loss and
determined that appellant had zero percent monaural hearing loss in the left ear and zero percent
monaural hearing loss in the right ear. Dr. Katz concluded that, in accordance with the sixth
edition of the A.M.A., Guides,5 appellant had no ratable hearing loss. He determined that MMI
had been reached on April 8, 2015 and that hearing aids should not be authorized.
By decision dated June 15, 2015, OWCP accepted appellant’s claim for bilateral
sensorineural hearing loss. It further found that hearing aids were not authorized.6
On June 22, 2011 appellant filed a claim for a schedule award (Form CA-7).
By decision dated June 29, 2015, OWCP denied appellant’s schedule award claim finding
that her hearing loss was not sufficiently severe to be considered ratable.
By letter dated October 14, 2015, appellant requested reconsideration of the June 29,
2015 OWCP decision. She argued that she was exposed to severe, ongoing noise for 41 years as
a result of her federal employment duties. Appellant noted that she was submitting two
audiometry tests in support of her conditions. No evidence was submitted with the
reconsideration request and no other evidence was received.
By decision dated January 25, 2016, OWCP denied appellant’s request for
reconsideration finding that she neither raised substantive legal questions nor included pertinent
and relevant new evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.7 Section 10.608(b) of OWCP regulations provide
that when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(3), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.8
5

Id.

6

In a separate June 15, 2015 decision, OWCP vacated the April 15 and September 14, 2011 decisions finding that
the claim was accepted for bilateral sensorineural hearing loss.
7

D.K., 59 ECAB 141 (2007).

8

K.H., 59 ECAB 495 (2008).

3

ANALYSIS
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a).
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim.
In her October 14, 2015 application for reconsideration, appellant did not establish that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. Appellant argued that her hearing loss was caused by work-related
noise exposure. However, the issue is not whether appellant developed work-related hearing loss
as OWCP had already accepted the claim for bilateral sensorineural hearing loss. Rather, the
issue is whether appellant has established a ratable loss of hearing such that she is entitled to a
schedule award. That is a medical issue which must be addressed by relevant medical evidence.9
Appellant alleged that she submitted two audiometry tests in support of her claim.
However, her reconsideration request was not accompanied by additional medical evidence and
no other evidence was received. A claimant may obtain a merit review of an OWCP decision by
submitting pertinent new and relevant evidence. In this case, appellant failed to submit any
relevant and pertinent new evidence addressing permanent impairment to a scheduled member
such that she would be entitled to a schedule award for hearing loss.10
On appeal appellant argues that she developed work-related hearing loss which has
drastically changed her lifestyle. As noted, the denial of her schedule award claim does not
mean that she has no hearing loss. Rather, it means that the extent or degree of loss is not
sufficient to show a practical impairment in hearing according to the A.M.A., Guides. The
A.M.A., Guides set a threshold for impairment and appellant’s occupational hearing loss did not
cross that threshold.11
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.

9

See Bobbie F. Cowart, 55 ECAB 746 (2004).

10

See E.M., Docket No. 16-0471 (issued May 16, 2016).

11

See R.R., Docket No. 12-1840 (issued February 14, 2013). See also A.M.A., Guides 250.

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

